845 F.2d 327
129 L.R.R.M. (BNA) 2736
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gordon PANTER, et al., Plaintiffs-Appellants,v.AMERICAN SYNTHETIC RUBBER CO., et al., Defendants-Appellees.
Nos. 87-5233, 87-5839.
United States Court of Appeals, Sixth Circuit.
April 25, 1988.

Before KRUPANSKY and WELLFORD, Circuit Judges, and HORACE W. GILMORE,* District Judge.
PER CURIAM.


1
Plaintiffs-appellants Gordon Panter and nine other former employees of American Synthetic Rubber Corp.  (ASRC), all of whom were also former members of the United Rubber, Cork, Linoleum and Plastic Workers of America International Union and its affiliate Local 423 (the Unions), have appealed from the district court's grant of summary judgment for defendants ASRC and the Unions on all issues in this action alleging violations of the Labor Management Relations Act, 29 U.S.C. Sec. 185 (the LMRA), the Labor Management Reporting and Disclosure Act, 29 U.S.C. Sec. 401 (LMRDA), the Kentucky Age Discrimination statute, and ERISA.


2
Upon consideration of the entire record, the briefs filed by the respective parties, and the contentions raised at oral argument, this court AFFIRMS the decision of the district court for the reasons stated by Judge Allen in his Memorandum Opinions of December 17, 1984, November 1, 1985, May 1, 1986 and September 5, 1986.



*
 Hon.  Horace Gilmore, United States District Judge, Eastern District of Michigan, sitting by designation